EXCALIBUR TECHNOLOGIES CORPORATION 1995 INCENTIVE PLAN Section 1.Purpose: Definitions The purpose of the Excalibur Technologies Corporation 1995 Incentive Plan (the “Plan”) is to enable Excalibur Technologies Corporation (the “Company”) to attract, retain and reward key employees of the Company and its Subsidiaries and Affiliates, and strengthen the mutuality of interest between such key employees and the Company’s stockholders by offering such key employees performance-based stock incentives and/or other equity interests or equity-based incentives in the Company, as well as performance-based incentives payable in cash. For purposes of the Plan the following terms shall be defined as set forth below: (a)“Affiliate” means any entity other than the Company and its Subsidiaries that is designated by the Board as a participating employer under the Plan, provided that the Company directly or indirectly owns at least 20% of the combined voting power of all classes of stock of such entity or at least 20% of the ownership interests in such entity. (b)“Board” means the Board of Directors of the Company. (c)“Book
